MEMORANDUM **
Wayne Perryman appeals pro se from the district court’s judgment dismissing his action alleging that the Democratic Party has engaged in systematic racism against African Americans. We review de novo the district court’s dismissal for lack of standing, Barrus v. Sylvania, 55 F.3d 468, 469 (9th Cir.1995), and review for abuse of discretion its denial of a motion to reconsider, School Dish No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly held that Perryman did not have standing to pursue this action because the complaint described historic hardships faced by African Americans without adequately alleging a personal injury to Perryman caused by defendants’ conduct. See Idaho Conservation League v. Mumma, 956 F.2d 1508, 1513 (9th Cir.1992) (requiring a plaintiff to allege personal injury that is traceable to defendant and likely to be redressed by a favorable decision).
To the extent Perryman challenges the district court’s denial of his motion to reconsider, we reject this challenge because the motion reiterated arguments already *619rejected by the court and did not present any basis for reconsideration. See ACandS, Inc., 5 F.3d at 1263 (identifying possible bases for reconsideration).
Perryman’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.